Citation Nr: 0716413	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  02-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 27, 2001, 
for assignment of a total disability rating based on 
individual unemployability (TDIU).  






ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) - which, in part, granted a TDIU 
retroactively effective from April 27, 2001.  The veteran 
appealed for an earlier effective date.  

The veteran was previously represented before VA by an 
attorney, but that attorney recently terminated his 
representation.  In March 2006, the veteran was advised of 
this and of his right to have the assistance of another 
representative or a veteran's service organization, but he 
did not respond.  

The Board remanded this case to the RO in September 2003, 
July 2004, and February 2005 for further development and 
consideration.  The case is now ready for final appellate 
consideration by the Board.  


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
residuals of a fracture at L2, with discogenic disease and 
radiculopathy, previously rated 40 percent.  

2.  The veteran filed a claim for a higher rating for this 
low back disability on April 27, 2001.  

3.  The veteran subsequently filed a claim for a TDIU on May 
16, 2001.  

4.  A RO decision in January 2002 increased the rating for 
the low back disability to 60 percent and granted a TDIU, 
both retroactively effective from April 27, 2001.  

5.  The medical evidence does not show the veteran was 
precluded from obtaining and retaining substantially gainful 
employment due to his service-connected low back disability 
prior to April 27, 2001.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
April 27, 2001, for the TDIU.  38 U.S.C.A. §§ 5107, 5110(a), 
(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of December 2003, July 2004, August 2005, and March 
2006 RO letters to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claim on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  Thus, he may be 
considered to have been advised to submit any pertinent 
evidence in his possession.  His VA treatment records from 
September 1994 through April 2002 have been obtained and he 
was provided a VA compensation examination, including to 
assess the severity of his service-connected low back 
disability and in terms of whether it renders him 
unemployable.  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in January 2002 - before first sending the veteran a 
VCAA letter in December 2003.  But bear in mind the Board 
remanded this case to the RO in September 2003, July 2004, 
and February 2005, specifically to ensure compliance with the 
VCAA, and after sending the veteran the August 2005 and March 
2006 VCAA letters to comply with the Board's remand 
directive, the RO readjudicated his claim in the January 2007 
supplemental statement of the case (SSOC).  Consequently, 
there already have been steps to remedy the error in the 
timing of the VCAA notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (indicating that, even in 
situations where the VCAA notice was not sent until after the 
initial adjudication of the claim, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure the timing 
defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007), the Court similarly held that the five 
elements also applied to appeals where the grant of service 
connection and the assignment of the initial disability 
rating and effective date occurred after the enactment of the 
VCAA.  Those five elements are:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  But the 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  So, in this latter Dunlap-
type situation, the veteran is entitled to pre-decisional 
VCAA notice concerning all elements of his claim, and if this 
did not occur, then there is a question of whether this is 
prejudicial error.  

Finally, in even more recent decisions, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
concerning any element of the claim, is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007); see also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

In this case, service connection was established and an 
initial disability rating assigned for the veteran's low back 
disability many years ago.  The only remaining element of 
those discussed in Dingess/Hartman and Dunlap is the one 
pertaining to the effective date for his TDIU, and that is 
the issue currently on appeal.  But as discussed above, he 
has been properly notified of the information and evidence 
not of record that would assist in substantiating or is 
necessary to substantiate that element of his TDIU claim.  He 
received a Dingess letter in March 2006, and that notice was 
provided before readjudicating his claim in the January 2007 
SSOC.  So his claim has been reconsidered since providing 
content-complying VCAA notice.  Therefore, the timing error 
has been rectified, and the veteran is not prejudiced by the 
Board proceeding to consideration of his appeal.  Mayfield 
III and Prickett.  

Analysis

The record shows that service connection has been established 
for only one disability - residuals of a fracture at L2 with 
discogenic disease and radiculopathy.  Previously, that 
disability was rated 40 percent.  But on April 27, 2001, 
VA received a statement from the veteran requesting a higher 
rating for his low back disability.  And subsequently, on May 
16, 2001, he also submitted a claim for a TDIU.  A RO 
decision in January 2002 increased the rating for his low 
back disability to 60 percent, retroactively effective from 
April 27, 2001.  In addition, the RO granted a TDIU, also 
effective from April 27, 2001.  In February 2002, a letter 
was received from the veteran's then-attorney indicating his 
disagreement with the effective date that was assigned for 
the TDIU, and this appeal ensued.

A TDIU is in the nature of an increased rating.  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In Harper, 10 Vet. App. at 126-27, the Court held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

Here, the RO assigned April 27, 2001 - the date of receipt 
of the veteran's claim for a higher rating for his low back 
disability - as also the effective date for his TDIU.  As 
explained, the effective date for a rating may be set up to 
one year prior to the date of receipt of the claim for 
increase, but only if it is factually ascertainable that the 
requirements for the increase were met within that one-year 
immediately preceding period.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, it shall be 
ratable as 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  



A total rating also may be granted on an extra-schedular 
basis, even if the veteran does not meet the threshold 
minimum rating requirements of § 4.16(a), if there is 
probative evidence showing his case presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Factors considered in making this determination 
include whether there is marked interference with employment 
- meaning above and beyond that contemplated by his 
schedular rating (see 38 C.F.R. § 4.1), or frequent periods 
of hospitalization.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  

In deciding this appeal the Board has followed the analysis 
of the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
There, the Court held that for a veteran to prevail in a 
claim for TDIU benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  38 
C.F.R. §§ 4.1, 4.15.  That is to say, the mere fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating is, itself, 
recognition that the impairment makes it difficult to obtain 
and keep employment.  See again 38 C.F.R. § 4.1.  The 
dispositive question is whether the veteran is incapable of 
performing the physical and mental acts required by 
employment as a result of the severity of his service-
connected disability, not whether he can find employment.  
Moreover, there is no statute or regulation requiring VA to 
conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  

A couple of additional preliminary points worth mentioning, 
unemployability from advancing age or intercurrent disability 
may not be used as a basis for receiving a TDIU.  38 C.F.R. 
§ 4.19.  Also, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16.  



Here, the claims file contains VA clinical records covering 
several years leading up to the veteran's claim on April 27, 
2001.  But those records primarily concern evaluation and 
treatment of ailments that were unrelated to his service-
connected low back disability - including, in particular, 
the effect of that disability on his ability to maintain and 
retain substantially gainful employment.  In fact, 
his low back disability is mentioned only a few times during 
the two-year period immediately preceding the receipt of his 
claim for increase.  In February 2000, a nurse noted his 
complaint that his back hurt most of the time; but no 
pertinent clinical findings were recorded.  A cardiologist 
stated in August 2000 that the veteran had indicated he got 
back pain that limited his ability to run; but again, no 
pertinent clinical findings were noted.  The veteran again 
complained of back pain in October 2000; but yet again, that 
physician also did not record any clinical findings regarding 
the veteran's back, and especially insofar as whether his 
pain, etc., was so severe that he was for all intents and 
purposes unemployable.  During a January 2001 clinic visit, 
the veteran's complaint of back pain was again noted and that 
examiner (the same one, incidentally, who had seen him in 
October 2000) reported some tenderness in the lumbosacral 
area.  Unfortunately, though, experiencing pain and 
tenderness - even if objectively confirmed and documented, 
is not tantamount to concluding these symptoms rendered the 
veteran unemployable.  And indeed, as mentioned, his 
schedular rating (whether at the prior 40-percent level or 
even when increased to 60 percent) takes his pain and 
tenderness into account, including in terms of its hindrance 
on his earning potential.  See 38 C.F.R. § 4.1, indicating 
that, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.

The veteran had a VA compensation examination in December 
2001 to assess the severity of his low back disability, in 
response to his recent claim for a higher rating for it.  He 
reported to the examiner that he had been unable to lift over 
10 pounds because of pain in his low back for the previous 10 
years.  He also said he had to divide in half the 40-pound 
bags of salt he needed to add to his water softener, because 
he could not lift them otherwise.  He indicated he was able 
to walk only 
10-20 minutes on a treadmill for the previous six months 
because of increased pain in his low back.  He also reported 
having stiffness in the morning or anytime he would sit for 
more than 15-20 minutes.  He stated, as well, that his 
endurance had gradually reduced over the previous several 
years, even with just walking around.  He reportedly used 
capsaicin cream on his back once a week.  He also indicated 
he used a TENS unit, but only two or three days a week 
because of irritation from the pads.  Finally, it was noted 
he used a lumbosacral corset when he drove a car or did any 
sort of yard work.  Otherwise, he did not need his knee 
braces, crutches, or cane.  The examiner reported current 
clinical findings indicative of at least moderate impairment 
due to the low back disability and diagnosed degenerative 
joint disease of the lumbosacral spine with bilateral mild 
sciatica; he did not comment on the effect of the service-
connected low back disability on the veteran's ability to 
work, however.  

In any event, primarily on the basis of the results of that 
December 2001 examination, the RO increased the rating for 
the veteran's low back disability from 40 to 60 percent, 
retroactively effective from the date of receipt of his claim 
for a higher rating - April 27, 2001.  And with that 
increased rating, the percentage requirements were met for 
consideration of a TDIU under 38 C.F.R. § 4.16(a), whereas 
they were not prior to then except on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  

Although the veteran stated on his May 16, 2001, TDIU claim 
form that he had last worked on a full-time basis in 1977, 
and while the record indicated he was granted Social Security 
disability benefits beginning in 1978, the records also 
clearly show he has a number of other disabilities that have 
been significantly disabling for many years - indeed, much 
more disabling than his back disability, at least prior to 
his April 2001 claim.  The very few references to his 
complaint of back pain during the two years prior to receipt 
of his claim for an increased rating, with few, if any, 
abnormal objective clinical findings during that period, do 
not reflect the degree of impairment necessary to conclude he 
was unable to secure and maintain substantially gainful 
employment, if one solely considers the affect of his 
service-connected low back disability on this determination.  
Mere limitation of his ability to run does not reflect total 
disability, as contemplated by 38 C.F.R. § 4.15.  

As mentioned, the threshold minimum percentage criteria of 
§ 4.16(a) were not met prior to April 27, 2001.  But there 
remained the possibility of receiving a TDIU prior to then on 
an extra-schedular basis. 38 C.F.R. §§ 3.321(b), 4.16(b).  
However, there is no probative evidence the veteran's 
service-connected low back disability, again, only 
considering it, had caused sufficient interference with his 
employability prior to April 2001 or that he had been 
hospitalized for treatment of this disability at any time 
since his separation from military service, much less on a 
frequent basis.  That is to say, there simply was no evidence 
of any unusual or exceptional circumstances that would have 
taken his case outside the norm so as to have warranted 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating under 38 C.F.R. 
§§ 3.321, 4.16(b).  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 287 (2000); VAOPGCPREC 6-96 (Aug. 16, 1996).

Because the evidence does not show the criteria for a TDIU 
were met prior to April 27, 2001, an effective date for this 
benefit prior to that date cannot be assigned.  38 U.S.C.A. 
§§ 5107, 5110(a), (b)(2); 38 C.F.R. §§ 3.400(o), 4.15, 4.16.  

The preponderance of the evidence being against the claim, 
for the reasons and bases mentioned, in turn means there is 
no reasonable doubt to resolve in the veteran's favor.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

The claim for an effective date earlier than April 27, 2001, 
for the TDIU is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


